20-50960-rbk Doc#13 Filed 07/17/20 Entered 07/17/20 14:42:50 Main Document Pg 1 of 1




  The relief described hereinbelow is SO ORDERED.

  Signed July 17, 2020.


                                                          __________________________________
                                                                       Ronald B. King
                                                            Chief United States Bankruptcy Judge




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:                                        §               CASE NO. 20-50960K
  TYRONE D. CLAKELY                             §
                                                §
  DEBTORS                                       §               CHAPTER 7 PROCEEDING

                     ORDER GRANTING EMERGENCY MOTION TO
                 REINSTATE DEBTOR'S CHAPTER 7 BANKRUPTCY CASE

         Came on to be considered the Motion filed herein by Debtors, TYRONE D. CLAKELY
  by and through their attorney of record, THE VASQUEZ LAW FIRM, to reinstate the
  above-styled Chapter 7 case; the Court having considered the Motion, and it appearing to the
  Court that notice is proper and the motion well taken holds it should be granted; it is, therefore,
         ORDERED, ADJUDGED AND DECREED that Debtors, TYRONE D. CLAKELY
  Bankruptcy Chapter 7 Case 20-50960K is hereby reinstated.
                                                    ###
  THIS ORDER WAS PREPARED AND SUBMITTED BY:
  THE VASQUEZ LAW FIRM, 5411 IH-10 West, Ste 100, San Antonio, Texas 78201,(210) 229-2067 Office
